Citation Nr: 1236246	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  07-00 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Amber E. Morgan, Attorney at Law


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from August 1956 to May 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the course of this appeal, the appellant requested a hearing before a member of the Board.  Such a hearing was scheduled for June 2010; however, he failed to appear on the scheduled date, and failed to provide an explanation regarding his absence.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.  

This issue was previously presented to the Board in January 2011, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

A bilateral hearing loss disability did not manifest in service, an organic disease of the nervous system was not manifest within the one year presumptive period, or for many years thereafter, and a current bilateral hearing loss disability is unrelated to service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In August 2005, August 2006, June 2008, and March 2011 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the August 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  VA has attempted to obtain pertinent medical records from the Social Security Administration; according to a response from that agency, however, such records have been destroyed.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  He has also been afforded VA medical examinations on several occasions, most recently in March 2011.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  In June 2010, the Veteran was afforded the opportunity to testify before a Veterans Law Judge, and he failed to appear.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks service connection for a bilateral hearing loss disability.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be awarded for certain disabilities, such as organic diseases of the nervous system, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (sensorineural hearing loss is an organic disease of the nervous system).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

On service entrance examination in August 1956, audiometric testing was not conducted.  The Veteran's hearing was 15/15 bilaterally on whispered voice testing.  His ears were normal in appearance.  

On audiometric examination for flying status in November 1959, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
-5 (5)
5 (10)
LEFT
-10 (5)
-10 (0)
-10 (0)
0 (10)
10 (15)

NOTE:  Prior to November 1, 1967, service audiometric results were commonly reported in standards set forth by the American Standards Association (ASA).  Those figures are noted on the left, not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards found within the Veteran's service treatment records have been converted to ISO-ANSI standards and are represented by the figures in parentheses.  

On examination for flying status in November 1960, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
-5 (5)
N/A
5 (10)
LEFT
0 (15)
0 (10)
-5 (5)
N/A
5 (10)


At service separation in May 1961, his ears were normal in appearance.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-10 (0)
-10 (0)
0 (10)
0 (5)
LEFT
-10 (5)
-10 (0)
0 (10)
-10 (0)
0 (5)

Service records confirm that the Veteran served as a jet aircraft mechanic.  

Upon receipt of the Veteran's claim, he was afforded a VA audiology consultation in August 2005.  He reported a recent history of decreased hearing acuity and tinnitus.  He gave a history of noise exposure.  Puretone testing indicated normal to severe bilateral sensorineural hearing loss.  Speech discrimination scores were fair for the right ear and good for the left ear.  Hearing aids were recommended.  No opinion was provided regarding the etiology or date of onset for the Veteran's hearing loss.  

A private audiological examination performed in September 2005 also confirmed, via audiometric testing, bilateral hearing loss.   Hearing aids were recommended by the examiner.  Sensorineural hearing loss bilaterally was again confirmed by a second private examiner that same month.  Neither examiner provided an opinion regarding the etiology or date of onset of the Veteran's hearing loss.  

A VA audiological examination was afforded the Veteran in March 2007.  His claims file was reviewed in conjunction with the examination.  The Veteran reported noise exposure during service in the form of jet aircraft engines.  He stated he wore earplugs during service.  He denied any post-service occupational or recreational noise exposure.  Currently, he experienced a decline in hearing acuity as well as tinnitus.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
70
65
70
LEFT
20
25
65
65
70

Speech audiometry revealed speech recognition ability of 32 percent in the right ear and of 64 percent in the left ear.  Sensorineural hearing loss bilaterally was confirmed.  Upon reviewing the Veteran's service treatment records, the examiner noted that at least three audiograms documented normal hearing sensitivity during service.  Thus, the examiner found it less likely than not that the Veteran's current sensorineural hearing loss had its onset or was otherwise related to service or service-related noise exposure.  

In May 2008, the Veteran was afforded a VA medical examination regarding his service-connected tinnitus.  He reported acoustic trauma in service secondary to his work as a jet engine mechanic.  Following service separation, he worked for the post office, as a farmer, at a helium plant, and at oil and gas extraction sites.  No opinion was offered regarding etiology of the Veteran's hearing loss.  

In support of his claim, the Veteran has also submitted various articles and treatises concerning hearing loss.  These documents discuss the various common causes of hearing loss, to include organic diseases, acoustic trauma, and aging.  

Pursuant to the Board's January 2011 remand order, a March 2011 VA examination was afforded the Veteran.  His claims file, to include his service treatment records, were reviewed by the examiner, who had also conducted the March 2007 VA examination.  The examiner noted that subsequent to service, the Veteran worked as an iron worker, bus driver, truck driver, construction worker, and irrigation worker.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
65
70
70
LEFT
25
30
65
75
70

Speech audiometry revealed speech recognition ability of 48 percent in the right ear and of 64 percent in the left ear.  Sensorineural hearing loss bilaterally was noted.  Regarding the Veteran's in-service audiometric testing results, the examiner noted that no standard threshold shifts were evident in either ear, and hearing was normal at separation.  The Veteran first started noticing hearing loss approximately 30 years ago, in about 1978, by his account.  Based on the length of time between the Veteran's noise exposure as a jet aircraft mechanic during service, and his subsequent development of bilateral hearing loss, the examiner stated it was less likely than not that his current hearing loss was related to service, to include any acoustic trauma sustained therein.  In rendering this opinion, the examiner noted that the Veteran had had some occupational noise exposure following service, and did not display any threshold shifts during service.  Likely causes of the Veteran's hearing loss could include the effects of aging and his exposure to noise within his various civilian occupations.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a bilateral hearing loss disability.  The Board notes first that a current hearing loss disability, as defined at 38 C.F.R. § 3.385, has been established via the various VA examinations, and has been confirmed by private evaluations.  Thus, a current diagnosis of a bilateral hearing loss disability is conceded.  The evidence does not, however, suggest onset of this disability during service, or within a year thereafter.  Additionally, the Veteran stated at his March 2011 VA examination that he had had difficulty with his hearing beginning approximately 30 years ago, over 15 years after service separation, suggesting against continuity of symptomatology since service.  Thus, the Veteran's own testimony indicates onset of hearing loss in approximately 1978 at the earliest, more than 15 years after service separation.  This fact, combined with the lack of complaint or treatment for hearing loss during service or for many years thereafter, warrants the conclusion that a bilateral hearing loss disability did not manifest in service, within the one year presumptive period, or for many years thereafter.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333  Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  The Board notes that the separation examination was charged with identifying all defects, however slight, which might have been present at that time.  If hearing loss existed at service separation, it would be expected that such would have been identified since it would have been viewed as a defect, no matter how slight.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  There is thus no basis for a finding of continuity of symptomatology of hearing loss.  

Additionally, when asked to opine on the etiology of the Veteran's hearing loss disability, a VA audiologist stated it was less likely than not that such hearing loss was related to service, as the Veteran had occupational noise exposure thereafter, and did not report or seek treatment for his hearing loss for many years following service separation.  In the absence of any probative evidence to the contrary, service connection for a bilateral sensorineural hearing loss must be denied.  

In reviewing the private treatment records, the Board notes that the Veteran was diagnosed with hearing loss by multiple private examiners in 2005.  These examiners, however, did not indicate a cause or date of onset of the Veteran's current bilateral hearing loss disability.  Regarding the medical treatise evidence submitted by the Veteran, the Board does not find it probative to the present case.  While a claimant may use medical treatise evidence to establish the requisite link claimed, the treatise evidence may not simply provide speculative generic statements.  Instead, the treatise evidence must discuss generic relationships with a degree of certainty such that under the facts of a specific case there is at least a plausible causality based on objective facts rather than on unsubstantiated opinion.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); Timberlake v. Gober, 14 Vet. App. 122, 130 (2000); Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000).  Here, the treatise evidence has been presented not accompanied by the medical opinion of a medical professional.  Additionally, although it does suggest a relationship between acoustic trauma generally and subsequent hearing loss, it fails to demonstrate with any degree of certainty a relationship between the Veteran's specific circumstances of service and his present hearing loss disability.  Thus, this treatise evidence is not found to be probative by the Board.  

The Veteran has himself alleged that his hearing loss is the result of acoustic trauma during service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  In the present case, the Veteran is competent to report experiencing acoustic trauma during service, in the form of jet engines, and the Board finds these assertions credible, as his service as an aircraft mechanic is verified within his records.  Additionally, he is competent to report such observable symptomatology as a decline in hearing acuity.  Nevertheless, the Board finds the Veteran's assertions merit less probative value than the March 2007 and March 2011 opinions rendered by a VA audiologist.  These opinions were rendered by a qualified medical expert based both upon physical evaluation of the Veteran and review of his medical file.  Thus, the Board affords them greater probative weight.  

In conclusion, the preponderance of the evidence is against the award of service connection for a bilateral hearing loss disability.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


